DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered. 
Response to Arguments
Applicant’s arguments filed 10/13/2022 have been considered but they are not persuasive.
At pages 10-11, Applicant argues that,
However, Rao discloses selectively overriding or disabling privacy masking operations, in response to an intrusion detection or detection of an alarm condition. In particular, paragraph [0037] of Rao suggests that when a theft is detected, it is advantageous to disable the privacy marking operations so that the thief’s face and/or license plate are visible within the captured image and/or video. This means that when theft is detected, the privacy marking operations are disabled to enable the thief’s face and/or license plate to be visible. It is therefore clear that Rao in fact teaches away from the claimed feature of “apply[ing] a privacy-protective alteration to the ROls classified as foreground in the particular image to generate an altered image” as recited in claim 8.
It should be appreciated that if the teachings of Rao are added to those of Zhou, the person and/or license plate identified by suggestion of Rao will be visible due to the disabling of privacy marking operations as taught by Zhou. In contrast, the claimed subject matter of claim 8 recites applying a privacy-protective alteration (e.g., obfuscating, scrambling, blurring, pixelating, or blanking) to the ROls classified as foreground, rather than disabling privacy protection as suggested by Rao. 
Thus, it should be apparent that the teachings of Rao fail to overcome the deficiencies of Zhou that were discussed above in respect of claim 8, on which claim 22-23 depend, and in respect of claim 1, on which claim 25 depends. 
Accordingly, it is respectfully submitted that the differences between claims 22-23 and 25 and the cited art are beyond the level of ordinary skill in the art. The Examiner is therefore respectfully requested to withdraw the rejection of claims 22-23 and claim 25.

In response, Examiner respectfully disagrees and submits that Rao teaches at least when a theft is not detected, privacy-protective alternation is still applied because it is not disabled. This is because if a person is a theft, there is a need to identify who the theft is so that law-enforcement actions can be taken. Otherwise, when the person is not a theft, there is a need to protect privacy of the person. Thus, in this case, privacy-protective alternation is still applied.
Applicant’s arguments are therefore not persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-18, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (WO 2017/041303 A1 – hereinafter Zhou) and Rao (US 2017/0076572 A1 – hereinafter Rao).
Regarding claim 1, Zhou discloses an apparatus, comprising: a memory ([0022] – a non-transitory computer-readable medium storing instructions); and a processor operatively coupled to the memory ([0022] – a processor a computer coupled to the memory to execute the instructions stored thereon), the processor configured for: receiving a set of images captured by a camera ([0085]; [0088] – receiving images captured by a camera as further described at least at [0061]-[0067]); selecting a set of feature points in a particular image from the set of images, each of the feature points corresponding to a respective region of interest (ROI) ([0126]-[0129] – selecting a set of features points in each image frame, each of the feature points corresponding a target object, e.g. people, or a background object, e.g. a building, a tree, a golf course, etc., each of which is a ROI); determining a moving direction of each of the feature points ([0128]-[0130] – determining a moving direction of feature points that move across the image frames at a given speed); classifying the ROIs as foreground or background based on the moving directions of the feature points ([0128]-[0130] – based on direction and speed of features, classifying ROIs as background feature, i.e. ROIs moving in opposite direction with the camera at speed proportional to the speed of camera by a scaling constant, then classifying the ROIs as foreground when they move in opposite directions with feature points associated with the background feature); applying an alteration to the ROIs classified as foreground in the particular image to generate generating an altered image ([0091]; [0105]; [0112]; [0113] – generating an altered image by placing a contour around a ROI that is classified as foreground); and at least one of outputting the altered image to an interface, outputting the altered image on a network and storing the altered image in a standardized format ([0091] – at least outputting the altered image to an interface for display).
However, Zhou does not disclose the alternation as a privacy-protective alteration.
Rao discloses applying a privacy-protective alteration to ROIs classified as foreground in a particular image to generate an altered image ([0036] – obscuring a person’s face).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rao into the method taught by Zhou to protect privacy sensitive areas if required.
Claim 7 is rejected for the same reason as discussed in claim 1 in view of Zhou also disclosing a non-transitory processor-readable medium storing code representing instructions to be executed by a processor coupled to the non-transitory processor-readable medium, the code comprising code to cause to the processor to perform the recited operations ([0022] – a non-transitory computer-readable medium storing instructions to be executed a processor of a computer to cause the processor the perform the recited operations).
Claim 8 is rejected for the same reason as discussed in claim 1 above.
Regarding claim 9, Zhou also discloses said classifying comprises: determining a first subset of the feature points having a uniform moving direction ([0128] – determining a subset of feature points associated with background having a uniform moving direction, e.g. along an x-axis at a linear velocity as further described at least at [0130]-[0131] and [0149]); determining a second subset of feature points having respective moving directions that are non-uniform ([0130] – determining a set of feature points having moving directions different from the moving direction of the camera including movement at an angular velocity when the imaging device moves in a linear direction or at a linear velocity as further described at least at [0149] and [0151]); wherein the ROIs corresponding to the feature points in the first subset are classified as background ([0128]; [0149] – background ROIs having the subset of feature points associated with background having a uniform moving direction, e.g. along an x-axis at a linear velocity as further described at least at [0130]-[0131] and [0151]) and wherein the ROIs corresponding to the feature points in the second subset are classified as foreground ([0130]; [0149]; [0151] – foreground ROIs with the set of feature points having moving directions different from the moving direction of the camera including movement at an angular velocity when the imaging device moves in a linear direction or at a linear velocity).
Regarding claim 10, Zhou also discloses said classifying comprises: determining a first subset of the feature points having a uniform moving direction ([0128] – determining a subset of feature points associated with background having a uniform moving direction, e.g. along an x-axis at a linear velocity as further described at least at [0130]-[0131]); determining a second subset of feature points having respective moving directions that are non-uniform ([0130] – determining a set of feature points having moving directions different from the moving direction of the camera including movement at an angular velocity when the imaging device moves in a linear direction or at a linear velocity); wherein if the number of feature points in the first subset is greater than the number of feature points in the second subset (Fig. 16 – the number of feature points in the first subset is at least 5 greater than the number of feature points in the second subset, which is 3), the ROIs corresponding to the feature points in the first subset are classified as background ([0128]; [0149] – background ROIs having the subset of feature points associated with background having a uniform moving direction, e.g. along an x-axis at a linear velocity as further described at least at [0130]-[0131] and [0151]) and wherein the ROIs corresponding to the feature points in the second subset are classified as foreground ([0130]; [0149]; [0151] – foreground ROIs with the set of feature points having moving directions different from the moving direction of the camera including movement at an angular velocity when the imaging device moves in a linear direction or at a linear velocity).
Regarding claim 11, Zhou also discloses determining a direction of movement of the camera, wherein said classifying comprises: determining a first subset of the feature points having a moving direction opposite the direction of movement of the camera ([0128] -  identify the background features by identifying feature points that move across the image frames at a speed that is scaled in proportion to the speed of the camera and that is opposite to the direction in which the camera travels); determining a second subset of feature points having respective moving directions that are non-uniform ([0149]; [0151] – determining a second subset of feature points having curvilinear moving directions); wherein the ROIs corresponding to the feature points in the first subset are classified as background ([0128] -  ROIs of background corresponding to feature points that move across the image frames at a speed that is scaled in proportion to the speed of the camera and that is opposite to the direction in which the camera travels) and wherein the ROIs corresponding to the feature points in the second subset are classified as foreground ([0149]; [0151] – ROIs of foreground target objects corresponding to the feature points having curvilinear moving directions).
Regarding claim 12, Zhou also discloses selecting a set of feature points in a particular image from the set of images, each of the feature points corresponding to a respective ROI comprises: dividing the particular image into a plurality of ROIs ([0094]-[0101] – dividing a particular image into a plurality of ROIs via analyzing movement characteristics of pixels or object recognition); and selecting a particular point within each ROI as the feature point corresponding to that ROI ([0094]-[0101] – a ROI has a plurality of feature points, each of pixels in each ROI as a feature point corresponding to that ROI).
Regarding claim 13, Zhou also discloses the particular point within each ROI is the center point of that ROI ([0094]-[0101] – a ROI has a plurality of feature points, each of pixels in each ROI as a feature point corresponding to that ROI, including the center point of that ROI).
Regarding claim 14, Zhou also discloses the particular point within each ROI is randomly selected within that ROI ([0094]-[0101] – a ROI has a plurality of feature points, any of the pixels in each ROI as a feature point corresponding to that ROI).
Regarding 15, Zhou also discloses the particular point within each ROI is selected based on a texture associated with that ROI ([0078] – detecting a feature point via texture detection).
Regarding claim 16, Zhou also discloses the texture is at least one of pattern, appearance and design ([0082] – the texture is at least pattern and appearance, e.g. figures, colors, etc.).
Regarding claim 17, Zhou also discloses selecting a particular point within each ROI comprises applying an edge, corner, blob or ridge detector to that ROI ([0079] – selecting feature points via an edge detection algorithm, a corner detection algorithm, a blob detection algorithm, or a ridge detection algorithm).
Regarding claim 18, Zhou also discloses dividing the particular image into the ROIs ([0094]-[0101] – dividing a particular image into a plurality of ROIs via analyzing movement characteristics of pixels or object recognition).
Regarding claim 22, see the teachings of Zhou as discussed in claim 8 above, in which Rao also discloses applying the privacy-protective alteration comprises obfuscating an identity of a person in the ROIs classified as foreground ([0036] – obscuring a person’s face). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rao into the method taught by Zhou to protect privacy sensitive areas if required.
Regarding claim 23, see the teachings of Zhou as discussed in claim 8 above, in which Rao also discloses applying the privacy-protective alternation comprises scrambling, blurring, pixelating or blanking at least part of the ROIs classified as foreground ([0036] – obscuring a person’s face via blurring as further describe at least at [0045]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rao into the method taught by Zhou to protect privacy sensitive areas if required.
Regarding claim 24, Zhou also discloses the apparatus defined in claim 1, implemented as a body-worn camera ([0083] - a mobile device, a cell phone or smartphone, a personal digital assistant (PDA), a computer, a laptop, a tablet PC, a media content player, wearable devices such as a virtual reality headset or a head mounted device (HMD)).
Regarding claim 25, see the teachings of Zhou as discussed in claim 1 above, in which Rao also discloses an apparatus is implemented as a privacy-protective data management controller ([0036]; [0045]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rao into the apparatus taught by Zhou to protect privacy sensitive areas if required.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Rao as applied to claims 1, 7-18, and 22-25 above, and further in view of Sendik (US 2014/0369603 A1 – hereinafter Sendik).
Regarding claim 19, see the teachings of Zhou and Rao as discussed in claim 18 above. However, Zhou and Rao do not disclose the dividing comprises placing a grid over the particular image, the grid defining a plurality of cells, each of the cells corresponding to one of the ROIs.
Sendik discloses dividing comprises placing a grid over a particular image, the grid defining a plurality of cells, each of the cells corresponding to one of ROIs ([0016]; [0060]; Figs. 6-7).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sendik into the method taught by Zhou and Rao to achieve an accurate detection of ROIs even when noise and/or a speckle exist (Sendik: [0081]).
Regarding claim 20, see the teachings of Zhou, Rao, and Sendik as discussed in claim 19 above, in which Sendik also discloses the grid is a regular grid (Figs. 6-7 – the grid is a regular grid). The motivation for the combination of Zhou, Rao, and Sendik has been discussed in claim 19 above.
Regarding claim 21, see the teachings of Zhou, Rao, and Sendik as discussed in claim 19 above, in which Sendik also discloses the grid is an orthogonal grid or a perspective grid (Figs. 6-7 – the grid is at least orthogonal grid). The motivation for the combination of Zhou, Rao, and Sendik has been discussed in claim 19 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484